            Case 3:20-cv-01631-YY         Document 18-1              Filed 03/04/21   Page 1 of 4




    ELLEN F. ROSENBLUM
    Attorney General
    BRIAN SIMMONDS MARSHALL #196129
    Senior Assistant Attorney General
    Department of Justice
    100 SW Market Street
    Portland, OR 97201
    Telephone: (971) 673-1880
    Fax: (971) 673-5000
    Email: Brian.S.Marshall@doj.state.or.us

    Attorney for Proposed-Intervenor State of Oregon




                             IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON



    COMMITTEE TO RECALL DAN                               Case No. 3:20-CV-01631-YY
    HOLLADAY, JEANA GONZALES, and
    ADAM MARL,                                            OREGON'S ANSWER IN INTERVENTION
                                                          PURSUANT TO RULE 24(C)
                   Plaintiffs,

           v.

    KATTIE RIGGS, City Recorder for Oregon
    City, in her official capacity,

                   Defendant.

           Pursuant to Federal Rule of Civil Procedure 24(c), the State of Oregon sets out the claims

    and defenses for which intervention is sought under 28 U.S.C. § 2403(b) as follows:

                                 CLAIMS SUBJECT TO INTERVENTION

                                                       1.

           In response to paragraphs 37–39 of the Complaint (ECF No. 1, First Claim for Relief,

    Counts 1–2), the State intervenes to present evidence and argument that ORS 246.910(1) is

    consistent with Article II, Section 18 of the Oregon Constitution.

Page 1 - OREGON'S ANSWER IN INTERVENTION PURSUANT TO RULE 24(C)

                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
            Case 3:20-cv-01631-YY          Document 18-1              Filed 03/04/21   Page 2 of 4




                                                        2.

           In response to paragraphs 40–42 of the Complaint (Second Claim for Relief, Counts 1–

    2), the State intervenes to present evidence and argument that ORS 246.910(1) is consistent with

    the First and Fourteenth Amendments to the U.S. Constitution.

                                                        3.

           In response to the Complaint’s prayer for relief (paragraphs A–I), the State intervenes to

    present evidence and argument that Plaintiffs are not entitled to any relief.

                                  FIRST AFFIRMATIVE DEFENSE
                                            (Standing)

                                                        4.

           Plaintiffs do not have standing to assert their claims.

                                SECOND AFFIRMATIVE DEFENSE
                                          (Mootness)

                                                        5.

           Plaintiffs’ claims are moot.

                                  THIRD AFFIRMATIVE DEFENSE
                                          (Coeur d’Alene)

                                                        6.

           Plaintiffs’ claims and the relief they request are barred because they “implicat[e] special

    sovereignty interests.” Idaho v. Coeur d'Alene Tribe of Idaho, 521 U.S. 261, 281 (1997).

                              FOURTH AFFIRMATIVE DEFENSE
                            (Abstention – Declaratory Judgment Jurisdiction)

                                                        7.

           The district court should decline to exercise its declaratory judgment jurisdiction. See,

    e.g., Wilton v. Seven Falls Co., 515 U.S. 277, 286 (1995).



Page 2 - OREGON'S ANSWER IN INTERVENTION PURSUANT TO RULE 24(C)

                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
            Case 3:20-cv-01631-YY          Document 18-1              Filed 03/04/21   Page 3 of 4



                                  FIFTH AFFIRMATIVE DEFENSE
                                           (Pennhurst)

                                                        8.

           The Court’s adjudication of Plaintiffs’ claim that a state statute violates the state

    constitution is barred by sovereign immunity and the Eleventh Amendment. See Pennhurst State

    School & Hospital v. Halderman, 465 U.S. 89, 106 (1984).

                                  SIXTH AFFIRMATIVE DEFENSE
                                     (Abstention – Pullman/Reetz)

                                                        9.
           The district court should abstain from exercising jurisdiction over Plaintiffs’ claims. See,

    e.g., Reetz v. Bozanich, 397 U.S. 82, 86 (1970); City of Meridian v. S. Bell Tel. & Tel. Co., 358

    U.S. 639, 641 (1959).

                              SEVENTH AFFIRMATIVE DEFENSE
                                    (Abstention – Thibodaux)

                                                       10.

           The district court should abstain from exercising jurisdiction over Plaintiffs’ state law

    claims. See, e.g., Louisiana Power & Light Co. v. City of Thibodaux, 360 U.S. 25 (1959).

                                EIGHTH AFFIRMATIVE DEFENSE
                                     (Supplemental Jurisdiction)

                                                       11.

           The district court should decline supplemental jurisdiction over Plaintiffs’ state law

    claims. See 28 U.S.C. § 1367(c).

                                 NINTH AFFIRMATIVE DEFENSE
                                     (Failure to State a Claim)

                                                       12.

           Plaintiffs’ complaint fails to state a claim upon any relief may be granted.


Page 3 - OREGON'S ANSWER IN INTERVENTION PURSUANT TO RULE 24(C)

                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
            Case 3:20-cv-01631-YY          Document 18-1              Filed 03/04/21   Page 4 of 4




           WHEREFORE, the State of Oregon prays for a judgment dismissing Plaintiffs’ complaint

    in its entirety, and awarding the State its costs and disbursements incurred herein, and for such

    other and further relief as the Court may deem appropriate.

           DATED March 4         , 2021.

                                                         Respectfully submitted,

                                                         ELLEN F. ROSENBLUM
                                                         Attorney General



                                                             s/ Brian Simmonds Marshall
                                                         BRIAN SIMMONDS MARSHALL #196129
                                                         Senior Assistant Attorney General
                                                         Trial Attorney
                                                         Oregon Department of Justice
                                                         100 SW Market Street
                                                         Portland, OR 97201
                                                         Tel (971) 673-1880
                                                         Fax (971) 673-5000
                                                         Brian.S.Marshall@doj.state.or.us
                                                         Of Attorneys for Proposed-Intervenor
                                                         State of Oregon




Page 4 - OREGON'S ANSWER IN INTERVENTION PURSUANT TO RULE 24(C)

                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
